Case 19-13770-MAM Doc 44 _ Filed 05/15/19 Page 1 of 13

UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF FLORIDA
WEST PALM BEACH DIVISION

www.fisb.uscourts.gov

In re: Case No.: 19-13770-MAM

Chapter 7
EAGLE ARTS ACADEMY, INC.,

Debtor.
/

TRUSTEE, MICHAEL R. BAKST’S MOTION FOR ENTRY OF ORDER
APPROVING SALE OF ESTATE’S RIGHT, TITLE AND INTEREST
IN LEASE AGREEMENT BETWEEN CHARTER PB WELLINGTON 2, LLC
A FLORIDA LIMITED LIABILITY COMPANY AND EAGLE ARTS
ACADEMY, IN.C, A FLORIDA NON PROFIT CORPORATION

Michael R. Bakst, Chapter 7 Trustee of the Bankruptcy Estate of Eagle Arts
Academy, Inc., (the “Trustee”), by and through undersigned counsel, and pursuant to 11
U.S.C. §§ 105 and 363, Federal Rules of Bankruptcy Procedure 2002, 6003 and 6004, and
Local Rule 6004-1, files his Motion for Entry of Order Approving Sale of Estate’s Right,
Title and Interest in a Lease Agreement between Charter PB Wellington 2, LLC and Eagle
Arts Academy, Inc., a Florida Non Profit Corporation, pursuant to 11 U.S.C. §363 (“LLC’s”)
(the “Motion”’), and as good cause for same, states as follows:

I. Jurisdiction and Venue

1. The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and
1334.

2. This is a “core” proceeding pursuant to 28 U.S.C. § 157(b)(2)(A), (N) and (0).

3. Venue is proper in this jurisdiction pursuant to 28 U.S.C. §§ 1408 and 1409.
40046310.1
Case 19-13770-MAM Doc 44 _ Filed 05/15/19 Page 2 of 13

II. Procedural and Factual Background

4, This case commenced on March 23, 2019 (the “Petition Date”), with the filing
of a voluntary Chapter 7 bankruptcy petition by the Debtor, Eagle Arts Acaderny, Inc.,
[ECF#1] (the “Petition”). Michael R. Bakst is the duly appointed and acting Chapter 7
Trustee.

The Asset

5. Prepetition, Debtor had leased real property located at 1000 Wellington Trace,
Wellington, F133414 pursuant to a written lease agreement between Charter PB Wellington
2, LLC and Eagle Arts Academy, Inc. Also prepetition the Debtor failed to pay rent and
vacated the property. ESJ SL Goldenrod, LLC, a Florida Limited Liability Company
(“Purchaser”) has offered to purchase the estate’s right, title and interest within the lease,
whatever it may be, for the sum of $7,500.00.

6. This Motion to Approve Sale of Estate’s Right, Title and interest is only
seeking to sell lease rights held by the estate, which may or may not even exist any longer.
The sale specifically excludes any claims of right, title, lien or interest in any personal
property of the Debtor which may have been located at the leasehold premises, including, but

not limited to, furniture, fixtures, equipment, text books and teaching materials.

40046310.1
Case 19-13770-MAM Doc 44_ Filed 05/15/19 Page 3 of 13

III. The Proposed Sale

7. Upon the bankruptey being filed, the Debtor’s ownership interest, whatever it
may have been, in the Lease Agreement by and between Charter PB Wellington 2, LLC and
Eagle Arts Academy, Inc., a Florida Non Profit Corporation became property of the estate
pursuant to 11 U.S.C. §541. The Trustee had been in contact with the attorney for the
prospective purchaser to discuss the facts surrounding the Debtor’s pre-petition eviction form
the leasehold premises. Notwithstanding same, the Purchaser wishes to purchase whatever
rights under the lease may remain — which the Purchaser understands does not include any
rights to personal property of the Debtor which may have been located at the leased premises.

8. The Trustee is seeking to sell the estate’s right, title and interest in the Lease
for the sum of $7,5000.0 to be paid with ten (10) days of Court approval, without any
warranties or representations of any type by the Trustee or his counsel, as is, where is, subject
to any and all liens and encumbrances, if any.

9. The Trustee has determined it to be in the estate's best interest to sell any rights
under the lease for the sum of $7,500.00 to be paid within ten (10) days of Court approval
which specifically excludes any claims of right, title, lien or interest in any personal property
of the Debtor which may have been located at the leasehold premises, including, but not
limited to, furniture, fixtures, equipment, text books and teaching materials.

10. The Trustee is making no warranties or representations of any type as to this

conveyance beyond the fact that he will seek an order from the Court providing that the sale

400463 10.1
Case 19-13770-MAM Doc 44 _ Filed 05/15/19 Page 4 of 13

is approved without any warranties or representations of any type by the Trustee or his
counsel, as is, where is, subject to any and all liens and encumbrances, if any.

11. The Trustee believes that the proposed sale is the best way to monetize the
estate’s right, title and interest in the lease between Charter PB Wellington 2, LLC and Eagle
Arts Academy, Inc., a Florida Non Profit Corporation. The Debtor had no paid rent under the
lease and had been evicted prior to the bankruptcy filing. The Trustee has evaluated any
possible claims the Debtor could have under the lease agreement, and other than the right to
personal property as described above which is not being sold, it is the Trustee’s sound
business judgment determination that the sale for $7,500.00 to ESJ SL Goldenrod, LLC, a
Florida Limited Liability Company is in the best interest of the estate and all creditors.

IV. Requested Relief

12. Accordingly, the Trustee requests that this Court to approve the proposed sale
outside of the ordinary course of business, pursuant to 11 U.S.C. § 363, which states: “{t]he
Trustee, after notice and hearing, may use, sell, or lease, other than in the ordinary course of
business, property of the estate.” The Trustee’s seeks Court approval to sell estate’s interest
in the Lease between Charter PB Wellington 2, LLC and Eagle Arts Academy, Inc., a Florida
Non Profit Corporation to ESJ SL Goldenrod, LLC, a Florida Limited Liability Company for
the sum of $7,500.00 to be paid within ten (10) days of Court Approval, subject to higher or
better offers to be submitted and received by the Trustee no later than the time this Motion is

scheduled for hearing by the Court. As stated many times above, the sale specifically

40046310.1
Case 19-13770-MAM Doc 44 _ Filed 05/15/19 Page 5 of 13

excludes any claims of right, title, lien or interest in any personal property of the Debtor
which may have been located at the leasehold premises, including, but not limited to,
furniture, fixtures, equipment, text books and teaching materials.

A. Assignment, transfer and convey

13. Section 363(b) of the Bankruptcy Code states: "The trustee, after notice and
hearing, may use, sell, or lease, other than in the ordinary course of business, property of the
estate." The Trustee relies upon this statutory authority.

B. Sound Business Purpose

14. With respect to satisfying the elements of the "sound business purpose" test, the
Trustee asserts that the proposed sale is the best way to realize any benefit for this estate. In
addition, creditors and other parties in interest will receive accurate and reasonable notice of
the terms of the Proposed Sale and proposed procedures through this Motion.

15. Finally, the Trustee seeks authority to execute any and all documents he deems
reasonable and necessary to effectuate the sale of the estate’s interest in the lease between
Charter PB Wellington 2, LLC and Eagle Arts Academy, Inc., a Florida Non Profit
Corporation to ESJ SL Goldenrod, LLC, a Florida Limited Liability Company for the sum of
$7,500.00 to be paid within ten (10) days of Court Approval, who would be required to pay
all documentary stamps and recording costs associated with the conveyance, if any are

required by any governmental entity, and the Purchaser would otherwise be required to pay

400463 10.1
Case 19-13770-MAM Doc 44 _ Filed 05/15/19 Page 6 of 13

any and all costs associated with the conveyance of the estate’s right, title and interest in the
Lease.

WHEREFORE, Michael R. Bakst, as Chapter 7 Trustee of the Bankruptcy Estate of
Eagle Arts Academy, Inc., by and through undersigned counsel, respectfully requests the
Court enter an order:

(i) granting the instant motion approving sale of the estate’s right, title and interest in
in the Lease between Charter PB Wellington 2, LLC and Eagle Arts Academy, Inc., a
Florida Non Profit Corporation without any warranties or representations of any type by the
Trustee or his counsel, as is, where is, subject to any and all liens and encumbrances, if any,
with such sale specifically excluding any claims of right, title, lien or interest in any personal
property of the Debtor which may have been located at the leasehold premises, including, but
not limited to, furniture, fixtures, equipment, text books and teaching materials;

(ii) finding such sale to be within the Trustee’s sound business judgment and
authorized pursuant 11 U.S.C. § 363(b);,
(iii) finding the sale to be in the best interest of the estate;

(iv) authorizing the Trustee to execute any and all documents he deems reasonable
and necessary to effectuate the sale and transfer of the estate’s interest in Charter PB
Wellington 2, LLC and Eagle Arts Academy, Inc., a Florida Non Profit Corporation to ESJ
SL Goldenrod, LLC, a Florida Limited Liability Company for the sum of $7,500.00 to be

paid within ten (10) days of Court Approval, or to such other purchaser that may offer a

40046310.1
Case 19-13770-MAM Doc 44 Filed 05/15/19 Page 7 of 13

higher and better offer, and,

(v) granting such other and further relief as this Court deems just and proper.

I HEREBY CERTIFY that I am admitted to the Bar of the United States District

Court for the Southern District of Florida and I am in compliance with the additional

qualifications to practice in this Court set forth in Local Rule 2090-1(A).

I HEREBY CERTIFY that a true and correct copy of the foregoing has been

furnished by regular U.S. mail to all parties on the attached mailing list this [ SL day of

| lay » 2019.

GREENSPOON MARDER LLP

lif

MICHAEL R. BAKST, ESQ.
Attorney for Trustee

Florida Bar No. 866377

525 Okeechobee Blvd., Suite 900
West Palm Beach FL 33401

(561) 838-4523 (561) 514-3423 (fax)

emb/2951 1-0514

Electronic Mail Notice List

Michael R Bakst _ efilemrb@gmlaw.com,

ecf.alert+Bakst@titlexi.com;efileu1084@gmlaw.com;efileu1086@gmlaw.com;efil
eu386@gmlaw.com

Michael R. Bakst — efileu1094@gmlaw.com,

ecf.alertt+bakst@titlexi.com;efileul092@gmlaw.com;efileu2170@gmlaw.com;efil
eu386@gmlaw.com

Charles] Cohen ccohen@furrcohen.com,

rrivera@furrcohen.com;atty_furrcohen@bluestylus.com;|titus@furrcohen.com;ws
chnapp@furrcohen.com

40046310.1
Case 19-13770-MAM Doc 44 _ Filed 05/15/19 Page 8 of 13

e NedRNashban NNashban@baritzcolman.com, service@baritzcolman.com
¢ Office of the US Trustee USTPRegion21.MM.ECF@usdoj.gov

e David Neal Stern  dnstern@fwblaw.net,
mkassower@fwblaw.net;rbyrnes@fwblaw.net;davidnstern@gmail.com

Manual Notice List

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431

Soneet Kapila
1000 S Federal Hwy #200
Fort Lauderdale, FL 33316

ESJ SL Goldenrod, LLC,

a Florida Limited Liability Company.
c/o Scott A. Orth, Esq.

Law Offices of Scott Alan Orth, PA
3860 Sheridan Street, Suite A
Hollywood, FI 33021

All creditors on the Court matrix attached herein.

40046310.1
Case 19-13770-MAM Doc 44 Filed 05/15/19

Label Matrix for local noticing
113¢-9

Case 19~13770-MAM

Southern District of Florida
West Palm Beach

Wed May 15 09:49:22 EDT 2019

The School Board of Palm Beach County, Flori
CHARLES I. COHEN, ESQ. FURR COHEN

2255 Glades Rd., Ste 301 £

Boca Raton, FL 33431-7382

Active Alarms Inc.
7512 Dr. Phillips Blvd Suite 50-503
Orlando, FL 32819-5420

Allen Maxwell & Silver
PO Box 540
Fair Lawn, NJ 07410-0540

Apple Financial
PO Box 458
Souderton, PA 18964-0458

Barlett, Maria N.
11775 Laurel Valley Circle
Wellington, FL 33414-5923

Blount Gregory James
760 NE 4th Court
Boca Raton, FL 33432

(p) CAINE & WEINER COMPANY
12005 FORD ROAD 300
DALLAS TX 75234-7262

Chase, Melinda
17143 63rd Road N.
Loxahatchee, FL 33470-6014

Companion Corporation
1831 Fort Union Blvd.
Salt Lake City, UT 84121-3041

Charter PB Wellington 2, LLC
Frank Weinberg & Black, P.L.
David Neal Stern, Esq.

1875 NW Corporate Blvd.
Suite 100

Boca Raton, FL 33431-8550

A & § Transportation
649 Fifth Avenue South
Naples, FL 34102-6601

Age of Learning for Schools, Inc.
101 N. Brand Blvd 8th Floor
Glendale, CA 91203-2639

Amtrust North America
PO Box 6939
Cleveland, OH 44101-1939

Axelrod, Britany
10403 Carmen Lane
Royal Palm Beach, FL 33411~3013

Berrie, Donna
20563 $. Charleston
Boca Raton, FL 33434-5904

Booster Enterprises
10400 Old Alabama Rd Connector #400
Alpharetta, GA 30022-8270

Charter PB Wellington 2, LLC
19950 W Country Club Dr., Suite 800
Aventura, FL 33180-4603

Cintas Corporation
PO Box 630910
Cincinnati, OH 45263-0910

Cook, Henry

c/o Scott Wagner & Assoc. PA
250 S$, Central Blvd., #104-A
Jupiter, FL 33458-8812

Page 9 of 13

Eagle Arts Academy, Inc.
PO Box 1268
Boca Raton, Fl 33429-1268

Access Receivables Management
PO Box 1377
Cockeysville, MD 21030-6377

Alba Olivera, Juan
2180 White Pine Circle, Apt C
Greenacres, FL 33415-6175

Anne Gannon Tax Collector PBC
PO Box 3715
West Palm Beach, FL 33402-3715

BB&T Huffaker Insurance
PO Box 89063
Charlotte, NC 28289-0635

Blood, Monique S.
1693 Ripley Run
Wellington, FL 33414-6180

Broder Stacy
740 Malibu Bay Drive Apt 304
West Palm Beach, FL 33401-8401

Charter School Management Corporation
43460 Ridge Park Dr., Suite 100
Temecula, CA 92590-3600

Comcast Business
PO Box 37601
Philadelphia, PA 19101-0601

Cunningham, Christina

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd #104-A
Jupiter, FL 33458-8812
Case 19-13770-MAM Doc 44 _ Filed 05/15/19

Curriculum Associates LLC
PO Box 4119
Woburn, MA 01888-4119

E Rate Advantage, LLC
106 Lilac Drive
Annandale, NJ 08801-3450

FPL
General Mail Facility
Miami, FL 33188-0001

Florida Department of Health
4052 Bald Cypress Way Bid~-Bol
Tallahassee, FL 32399-1729

Florida Department of Revenue
Payroll Taxes

PO Box 6510

Tallahassee, FL 32314-6510

GG IT Tech
13131 55th Road N.
West Palm Beach, FL 33411-8353

Haile, Shaw & Pfaffenberger, P.A.

660 U.S. HIGHWAY ONE

THIRD FLOOR

Attn: S. Daversa

NORTH PALM BEACH, FL 33408-4629

TAN BOTTOM
17225 NMURCOTT BLVD
LOXAHATCHEE, FL 33470-2768

Issurdatt~Hafeez, Ruth Ann
7374 Brunswick Circle
Boynton Beach, FL 33472-2536

Kirschenbaum, Mark Adam
2170 Polo Gardens Drive #207
Wellington, FL 33414-2030

De Lage Landen Financial Services
PO Box 41602
Philadelphia, PA 19101-1602

Eagle Arts Academy Inc.

c/o Szabo Associates, Inc.
3355 Lenox Road NE, Suite 945
Atlanta, GA 30326-1357

Federal Express
PO Box 660481
Dallas, TX 75266-0481

Florida Department of Health PBC
PO Box 29 4th Floor
West Palm Beach, FL 33402-0029

Frank, Weinberg & Black, PL
David W. Black, Esq.

7805 SW 5th Court
Plantation, FL 33324

Georgopulos, Yvonne

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd, #104-A
Jupiter, FL 33458-8812

Heather Ferrin
5509 Descartes Cir -
Boynton Beach, Fl 33472-2410

Tan Bottom
17225 Murcott Bld
Loxahatchee, Fl 33470-2768

Juan ali alba Olivera
2180 white pine cir apt C
Greenacres, FL 33415-6175

Kolbenschlag, Kristin
73 Lariat Circle
Boca Raton, FL 33487-1515

Page 10 of 13

Dixie Marketing
PO Box 634
Hartselle, AL 35640-0634

Element Management Group Inc.
760 NE 4th Court
Boca Raton, FL 33432

Feibach, Emma

c/o Scott Wagner & Assoc.. PA
250 §. Central Blvd. #104-A
Jupiter, FL 33458-8812

Florida Department of Revenue
2468 Mentrocentre Blvd
West Palm Beach, FL 33407-3105

Frog Street Press Inc.
800 Industrial Blvd., Suite 100
Grapevine, TX 76051~8634

Haile Shaw & Pfaffenberg
660 U.S. Highway One, 3rd Floor
North Palm Beach, FL 33408-4628

Hill York Services Corporation
PO Box 350155
Ft. Lauderdale, FL 33335-0155

Irizarry, Jeffry
2209 Amesbury Ct.
Wellington, FL 33414-8021

King & Walker, CPAs, PL
2803 W. Busch Blvd #106
Tampa, FL 33618-4517

Maria R. Acevedo
1451 The 12th Fairway
Wellington, FL 33414-5708
Case 19-13770-MAM Doc 44 _ Filed 05/15/19

Marie R. Acevdeo
1451 the 12th Fariway
Wellington, Fl 33414-5708

McCoy, Pamela
127 Victory Circle
Boynton Beach, FL 33436-2894

Millard, William
9811 Spanish Isles Drive
Boca Raton, FL 33496-1829

Office of the US Trustee
51 S.W. Ist Ave.

Suite 1204

Miami, FL 33130-1614

Pitney Bowes
PO Box 371874
Pittsburgh, PA 15250-7874

Protective Pest Control
8211 Bama Lane, Suite 2
West Palm Beach, FL 33411-3786

Russo, Joseph A.
712 Sunny Pine Way, A-2
Greenacres, FL 33415-8969

Scott Albano

9561 Majestic Way

Boynton Beach

Florida 33437

9561 Majestic Way, FL 33437-3324

Simplex Ginnell
Dept Ch 10320
Palatine, IL 60055-0320

Sun Life Financial
PO Box 843300
Kansas City, MO 64184-3300

Martinelli, Krista J.

c/o c/o Scott Wagner & Assoc. PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

Mejia Cleaning Service
4366 Minerva Drive
Melbourne, FL 32904

Morse Communications. Inc.
393 East Drive
Melbourne, FL 32904

Ortiz, Marlene

c/o Scott Wagner & Assoc. PA
250 S. Central Blvd #104-A
Jupiter, FL 33458-8812

Prime Rate Premium Finance Corp,
PO Box 580016
Charlotte, NC 28258-0016

Revenue Systems
PO Box 15257
Clearwater, FL 33766-5257

Ryerson, Anita
12262 Areaca Drive
Wellington, FL 33414-4102

Scott Albano
9561 Majestic Way
Boynton Beach, Fl 33437-3324

Studies Weekly Inc.
1140 North 1430 West
Orem, UT 84057-6405

Suntrust Bank
PO Box 404468
Atlanta, GA 30384-4468

Page 11 of 13

Matta, Mira
6857 Hendry Drive
Lake Worth, FL 33463-7468

Mia, Rokshana

c/o Scott Wagner & Assoc, PA
250 §. Central Blvd #104-A
Jupiter, FL 33458-8812

Office Depot
PO Box 1413
Charlotte, NC 28201-1413

Palm Beach Fire Equipment Co
3965 A-10 Investment Lane
Rivera Beach, FL 33404-1775

Progressus Therapy
75 Remittance Drive Suite 6221
Chicago, IL 60675-6221

Rich, Robert Lee
922 SW lith Terrace
Delray Beach, FL 33444-7737

Scardaccione, Deborah J.
1660 Renaissance Commons, #2504
Boynton Beach, FL 33426-7226

Searing, Colleen
1322 Denlow Lane
Royal Palm Beach, FL 33411-4012

Summerlin, Amy
3196 N. Jog Road, Apt 6201
West Palm Beach, FL 33411-7434

Supplyworks
PO Box 404468
Atlanta, GA 30384-4468
Case 19-13770-MAM Doc 44 _ Filed 05/15/19

SurTec Insurance Company
P.O. Box 5005
Woodland Hills CA 91365-5005

Talerico, Sommer D

c/o Scott Wagner & Assoc, PA
250 S. Central Blvd., #104-A
Jupiter, FL 33458-8812

Thyssen Krupp Elevator Corporation
PO Box 933004
Atlanta, GA 31193-3004

US Bank Equipment Finance
PO Box 790448
St. Louis, MO 63179-0448

Var Technology Finance
PO Box 790448
St. Louis, MO 63179-0448

Voss & Klein
49 N Federal Hwy Suite 316
Pompano Beach, FL 33062-4304

Waste Management Inc. of Florida
PO Box 105453
Atlanta, GA 30348-5453

Welch, Vivian
2412 Avenue §
Lake Worth, FL 33404-4035

Windstream Holdings LLC
PO Box 9001013
Louisville, KY 40290-1013

Soneet Kapila
1000 § Federal Hwy #200
Fort Lauderdale, FL 33316-1237

Synter Resource Group LLC
PO Box 63247
North Charleston, SC 29419-3247

Tandem Interactive Inc.
1700 E. Las Olas Blvd., Suite 301
Fort Lauderdale, FL 33301-2407

Toshibia Business Solutions USA
PO Box 402709
Atlanta, GA 30384-2709

United Healthcare
PO Box 94017
Palatine, IL 60094-4017

Vega, Rosa
13131 55th Road N
West Palm Beach, FL 33411-8353

WPTV-Scripps Media Inc.
PO Box 116871
Atlanta, GA 30368-6871

Weiss Handler & Cornwell PA
2255 Glades Road Suite 218-A
Boca Raton, FL 33431-7392

Wellington Utilities
PO Box 31632
Tampa, FL 33631-3632

Michael R Bakst
P. 0. Box 407
West Palm Beach, FL 33402-0407

William J Berger

Weiss, Handler & Cornwell, P.A.
2255 Glades Rd #218

Boca Raton, FL 33431-7391

Page 12 of 13

Szabo Associates Inc
3355 Lenox Road NE, Suite 945
Atlanta, GA 30326-1395

The Village of Wellington
12300 Forest Hill Blvd.
Wellington, FL 33414~7699

Toshibia Financial Services
PO Box 790448
St Louis, MO 63179-0448

Unitedlealthcare Insurance Company
CDM-ATTN: Bankruptcy

185 Asylum Street

038

Hartford, CT 06103-3408

Villegas Santos, Ivonne
1200 Waterway Village Court, #1117
Greenacres, FL 33413-2173

Walsworth
PO Box 310287
Des Moines, IA 50331-0287

Weiss, Charles L
12140 56th Place N
West Palm Beach, FL 33411-8532

Willse, Kevin
5183 Pinetree Drive
Delray Beach, FL 33484-1128

Ned R Nashban

Baritz & Colman LLP

1075 Broken Sound Parkway
Suite 102

Boca Raton, FL 33487-3541
Case 19-13770-MAM Doc 44 _ Filed 05/15/19 Page 13 of 13

The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f}) and Fed.R.Bank.P. 2002 (g) (4).

Caine & Weiner
PO Box 55848
Sherman Oaks, CA 91413

The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.

(u)West Palm Beach (d)Heather Ferrin . End of Label Matrix
5509 Descartes Cir. Mailable recipients 118
Boynton Beach, FL 33472-2410 Bypassed recipients 2

Total 120
